
	

114 HR 5327 IH: Mental Health Awareness and Improvement Act of 2016
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5327
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Ms. Kuster (for herself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To reauthorize and improve programs related to mental health and substance use disorders.
	
	
 1.Short titleThis Act may be cited as the Mental Health Awareness and Improvement Act of 2016. 2.Garrett Lee Smith Memorial Act reauthorization (a)Suicide prevention technical assistance centerSection 520C of the Public Health Service Act (42 U.S.C. 290bb–34) is amended—
 (1)in the section heading, by striking the section heading and inserting Suicide prevention technical assistance center.; (2)in subsection (a), by striking and in consultation with and all that follows through the period at the end of paragraph (2) and inserting shall establish a research, training, and technical assistance resource center to provide appropriate information, training, and technical assistance to States, political subdivisions of States, federally recognized Indian tribes, tribal organizations, institutions of higher education, public organizations, or private nonprofit organizations regarding the prevention of suicide among all ages, particularly among groups that are at high risk for suicide.;
 (3)by striking subsections (b) and (c); (4)by redesignating subsection (d) as subsection (b);
 (5)in subsection (b), as so redesignated— (A)by striking the subsection heading and inserting Responsibilities of the center.;
 (B)in the matter preceding paragraph (1), by striking The additional research and all that follows through nonprofit organizations for and inserting The center established under subsection (a) shall conduct activities for the purpose of; (C)by striking youth suicide each place such term appears and inserting suicide;
 (D)in paragraph (1)— (i)by striking the development or continuation of and inserting developing and continuing; and
 (ii)by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end; (E)in paragraph (2), by inserting for all ages, particularly among groups that are at high risk for suicide before the semicolon at the end;
 (F)in paragraph (3), by inserting and tribal after statewide; (G)in paragraph (5), by inserting and prevention after intervention;
 (H)in paragraph (8), by striking in youth; (I)in paragraph (9), by striking and behavioral health and inserting health and substance use disorder; and
 (J)in paragraph (10), by inserting conducting before other; and (6)by striking subsection (e) and inserting the following:
					
 (c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $6,000,000 for each of fiscal years 2016 through 2020.
 (d)Annual reportNot later than 2 years after the date of enactment of this subsection, the Secretary shall submit to Congress a report on the activities carried out by the center established under subsection (a) during the year involved, including the potential impacts of such activities, and the States, organizations, and institutions that have worked with the center..
 (b)Youth suicide early intervention and prevention strategiesSection 520E of the Public Health Service Act (42 U.S.C. 290bb–36) is amended— (1)in paragraph (1) of subsection (a) and in subsection (c), by striking substance abuse each place such term appears and inserting substance use disorder;
 (2)in subsection (b)(2)— (A)by striking each State is awarded only 1 grant or cooperative agreement under this section and inserting a State does not receive more than 1 grant or cooperative agreement under this section at any 1 time; and
 (B)by striking been awarded and inserting received; (3)in subsection (g)(2), by striking 2 years after the date of enactment of this section, and insert 2 years after the date of enactment of the Mental Health Awareness and Improvement Act of 2015,; and
 (4)by striking subsection (m) and inserting the following:  (m)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $30,000,000 for each of fiscal years 2016 through 2020..
 (c)Mental health and substance use disorder servicesSection 520E–2 of the Public Health Service Act (42 U.S.C. 290bb–36b) is amended— (1)in the section heading, by striking and behavioral health and inserting health and substance use disorder;
 (2)in subsection (a)— (A)by striking Services, and inserting Services and;
 (B)by striking and behavioral health problems and inserting health or substance use disorders; and (C)by striking substance abuse and inserting substance use disorders;
 (3)in subsection (b)— (A)in the matter preceding paragraph (1), by striking for— and inserting for one or more of the following:; and
 (B)by striking paragraphs (1) through (6) and inserting the following:  (1)Educating students, families, faculty, and staff to increase awareness of mental health and substance use disorders.
 (2)The operation of hotlines. (3)Preparing informational material.
 (4)Providing outreach services to notify students about available mental health and substance use disorder services.
 (5)Administering voluntary mental health and substance use disorder screenings and assessments. (6)Supporting the training of students, faculty, and staff to respond effectively to students with mental health and substance use disorders.
 (7)Creating a network infrastructure to link colleges and universities with health care providers who treat mental health and substance use disorders.;
 (4)in subsection (c)(5), by striking substance abuse and inserting substance use disorder; (5)in subsection (d)—
 (A)in the matter preceding paragraph (1), by striking An institution of higher education desiring a grant under this section and inserting To be eligible to receive a grant under this section, an institution of higher education; (B)in paragraph (1)—
 (i)by striking and behavioral health and inserting health and substance use disorder; and (ii)by inserting , including veterans whenever possible and appropriate, after students; and
 (C)in paragraph (2), by inserting , which may include, as appropriate and in accordance with subsection (b)(7), a plan to seek input from relevant stakeholders in the community, including appropriate public and private entities, in order to carry out the program under the grant before the period at the end;
 (6)in subsection (e)(1), by striking and behavioral health problems and inserting health and substance use disorders; (7)in subsection (f)(2)—
 (A)by striking and behavioral health and inserting health and substance use disorder; and (B)by striking suicide and substance abuse and inserting suicide and substance use disorders; and
 (8)in subsection (h), by striking $5,000,000 for fiscal year 2005 and all that follows through the period at the end and inserting $6,500,000 for each of fiscal years 2016 through 2020.. 3.Mental health awareness training grantsSection 520J of the Public Health Service Act (42 U.S.C. 290bb–41) is amended—
 (1)in the section heading, by inserting Mental health awareness before Training; and (2)in subsection (b)—
 (A)in the subsection heading, by striking illness and inserting health; (B)in paragraph (1), by inserting and other categories of individuals, as determined by the Secretary, after emergency services personnel;
 (C)in paragraph (5)— (i)in the matter preceding subparagraph (A), by striking to and inserting for evidence-based programs for the purpose of; and
 (ii)by striking subparagraphs (A) through (C) and inserting the following:  (A)recognizing the signs and symptoms of mental illness; and
							(B)
 (i)providing education to personnel regarding resources available in the community for individuals with a mental illness and other relevant resources; or
 (ii)the safe de-escalation of crisis situations involving individuals with a mental illness.; and (D)in paragraph (7), by striking , $25,000,000 and all that follows through the period at the end and inserting $15,000,000 for each of fiscal years 2016 through 2020..
 4.Children's recovery from traumaSection 582 of the Public Health Service Act (42 U.S.C. 290hh–1) is amended— (1)in subsection (a), by striking developing programs and all that follows through the period at the end and inserting “developing and maintaining programs that provide for—
				
 (1)the continued operation of the National Child Traumatic Stress Initiative (referred to in this section as the NCTSI), which includes a cooperative agreement with a coordinating center, that focuses on the mental, behavioral, and biological aspects of psychological trauma response, prevention of the long-term consequences of child trauma, and early intervention services and treatment to address the long-term consequences of child trauma; and
 (2)the development of knowledge with regard to evidence-based practices for identifying and treating mental, behavioral, and biological disorders of children and youth resulting from witnessing or experiencing a traumatic event.;
 (2)in subsection (b)— (A)by striking subsection (a) related and inserting subsection (a)(2) (related;
 (B)by striking treating disorders associated with psychological trauma and inserting treating mental, behavioral, and biological disorders associated with psychological trauma); and (C)by striking mental health agencies and programs that have established clinical and basic research and inserting universities, hospitals, mental health agencies, and other programs that have established clinical expertise and research;
 (3)by redesignating subsections (c) through (g) as subsections (g) through (k), respectively; (4)by inserting after subsection (b), the following:
				
 (c)Child outcome dataThe NCTSI coordinating center shall collect, analyze, and report NCTSI-wide child treatment process and outcome data regarding the early identification and delivery of evidence-based treatment and services for children and families served by the NCTSI grantees.
 (d)TrainingThe NCTSI coordinating center shall facilitate the coordination of training initiatives in evidence-based and trauma-informed treatments, interventions, and practices offered to NCTSI grantees, providers, and partners.
 (e)Dissemination and collaborationThe NCTSI coordinating center shall, as appropriate, collaborate with— (1)the Secretary, in the dissemination of evidence-based and trauma-informed interventions, treatments, products, and other resources to appropriate stakeholders; and
 (2)appropriate agencies that conduct or fund research within the Department of Health and Human Services, for purposes of sharing NCTSI expertise, evaluation data, and other activities, as appropriate.
 (f)ReviewThe Secretary shall, consistent with the peer review process, ensure that NCTSI applications are reviewed by appropriate experts in the field as part of a consensus review process. The Secretary shall include review criteria related to expertise and experience in child trauma and evidence-based practices.;
 (5)in subsection (g) (as so redesignated), by striking with respect to centers of excellence are distributed equitably among the regions of the country and inserting are distributed equitably among the regions of the United States; (6)in subsection (i) (as so redesignated), by striking recipient may not exceed 5 years and inserting recipient shall not be less than 4 years, but shall not exceed 5 years; and
 (7)in subsection (j) (as so redesignated), by striking $50,000,000 and all that follows through 2006 and inserting $46,000,000 for each of fiscal years 2016 through 2020. 5.Assessing barriers to behavioral health integration (a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives concerning Federal requirements that impact access to treatment of mental health and substance use disorders related to integration with primary care, administrative and regulatory issues, quality measurement and accountability, and data sharing.
 (b)ContentsThe report submitted under subsection (a) shall include the following: (1)An evaluation of the administrative or regulatory burden on behavioral health care providers.
 (2)The identification of outcome and quality measures relevant to integrated health care, evaluation of the data collection burden on behavioral health care providers, and any alternative methods for evaluation.
 (3)An analysis of the degree to which electronic data standards, including interoperability and meaningful use includes behavioral health measures, and an analysis of strategies to address barriers to health information exchange posed by part 2 of title 42, Code of Federal Regulations.
 (4)An analysis of the degree to which Federal rules and regulations for behavioral and physical health care are aligned, including recommendations to address any identified barriers.
 (5)An analysis of the challenges to behavioral health and primary care integration faced by providers in rural areas.
				6.Increasing education and awareness of treatments for opioid use disorders
 (a)In generalIn order to improve the quality of care delivery and treatment outcomes among patients with opioid use disorders, the Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Administrator for the Substance Abuse and Mental Health Services Administration, may advance, through existing programs as appropriate, the education and awareness of providers, patients, and other appropriate stakeholders regarding all products approved by the Food and Drug Administration to treat opioid use disorders.
 (b)ActivitiesThe activities described in subsection (a) may include— (1)disseminating evidence-based practices for the treatment of opioid use disorders;
 (2)facilitating continuing education programs for health professionals involved in treating opioid use disorders;
 (3)increasing awareness among relevant stakeholders of the treatment of opioid use disorders; (4)assessing current barriers to the treatment of opioid use disorders for patients and providers and development and implementation of strategies to mitigate such barriers; and
 (5)continuing innovative approaches to the treatment of opioid use disorders in various treatment settings, such as prisons, community mental health centers, primary care, and hospitals.
 (c)ReportNot later than 1 year after the date of enactment of this Act, if the Secretary carries out the activities under this section, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that examines—
 (1)the activities the Substance Abuse and Mental Health Services Administration conducts under this section, including any potential impacts on health care costs associated with such activities;
 (2)the role of adherence in the treatment of opioid use disorders and methods to reduce opioid use disorders; and
 (3)recommendations on priorities and strategies to address co-occurring substance use disorders and mental illnesses.
				7.Examining mental health care for children
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report concerning the utilization of mental health services for children, including the usage of psychotropic medications.
 (b)ContentThe report submitted under subsection (a) shall review and assess— (1)the ways in which children access mental health care, including information on whether children are treated by primary care or specialty providers, what types of referrals for additional care are recommended, and any barriers to accessing this care;
 (2)the extent to which children are prescribed psychotropic medications in the United States including the frequency of concurrent medication usage; and
 (3)the tools, assessments, and medications that are available and used to diagnose and treat children with mental health disorders.
 8.Evidence-based practices for older adultsSection 520A(e) of the Public Health Service Act (42 U.S.C. 290bb–32(e)) is amended by adding at the end the following:
			
 (3)Geriatric mental health disordersThe Secretary shall, as appropriate, provide technical assistance to grantees regarding evidence-based practices for the prevention and treatment of geriatric mental health disorders and co-occurring mental health and substance use disorders among geriatric populations, as well as disseminate information about such evidence-based practices to States and nongrantees throughout the United States..
 9.National violent death reporting systemThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, is encouraged to improve, particularly through the inclusion of additional States, the National Violent Death Reporting System as authorized by title III of the Public Health Service Act (42 U.S.C. 241 et seq.). Participation in the system by the States shall be voluntary.
		10.GAO study on Virginia Tech recommendations
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate committees of Congress a report, concerning the status of implementation of recommendations made in the report to the President, On Issues Raised by the Virginia Tech Tragedy, by the Secretaries of Health and Human Services and Education and the Attorney General of the United States, submitted to the President on June 13, 2007.
 (b)ContentThe report submitted to the committees of Congress under subsection (a) shall review and assess— (1)the extent to which the recommendations in the report that include participation by the Department of Health and Human Services were implemented;
 (2)whether there are any barriers to implementation of such recommendations; and (3)identification of any additional actions the Federal Government can take to support States and local communities and ensure that the Federal Government and Federal law are not obstacles to addressing at the community level—
 (A)school violence; and (B)mental illness.
					11.Performance metrics
			(a)Evaluation of current programs
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Assistant Secretary for Planning and Evaluation of the Department of Health and Human Services shall conduct an evaluation of the impact of activities related to the prevention and treatment of mental illness and substance use disorders conducted by the Substance Abuse and Mental Health Services Administration.
 (2)Assessment of performance metricsThe evaluation conducted under paragraph (1) shall include an assessment of the use of performance metrics to evaluate activities carried out by entities receiving grants, contracts, or cooperative agreements related to mental illness or substance use disorders under title V or title XIX of the Public Health Service Act (42 U.S.C. 290aa et seq.; 42 U.S.C. 300w et seq.).
 (3)RecommendationsThe evaluation conducted under paragraph (1) shall include recommendations for the use of performance metrics to improve the quality of programs related to the prevention and treatment of mental illness and substance use disorders.
 (b)Use of performance metricsNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall advance, through existing programs, the use of performance metrics, taking into consideration the recommendations under subsection (a)(3), to improve programs related to the prevention and treatment of mental illness and substance use disorders.
			
